ROSS, Circuit Judge.
[1] Upon the authority of the cases of William Truax, Sr., and Others, v. Mike Raich, 239 U. S. 33, 36 Sup. Ct. 7, 60 L. Ed. 131, and Raich v. Truax (D. C.) 219 Fed. 273, 283, we think the jurisdiction of the District Court over the present suits is clear. We have, therefore, only to determine whether, upon the bill, the complainant is entitled to an interlocutory injunction.
[2, 3] The rule is well settled that the granting of such orders is within the sound discretion of the court, and in the exercise of such discretion, based upon the averments of the bills, we are of the opinion that the application should be denied. We do not understand that, upon such an application as the present, the court, composed, under statutory requirement, of the judge of the District Court, of another District Judge, and a Circuit Judge, is called upon, if, indeed, authorized, to decide the merits of the suits.

igssFor other oases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes